DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed on 1/13/2021.  Claims 8-9, 17-18 have been canceled and claims 1-7, 10-16 and 19-24 are pending in the application. 
Allowable Subject Matter
Claims 1-7, 10-16 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicants remarks submitted have been fully considered and have been found to be persuasive and have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows: 
Li [US 2021/0007119] discloses a method and system for includes determining, in a case that transmissions of at least two uplink channels conflict in a time domain, priorities of the at least two uplink channels according to at least one of a transmission-related time duration, a transmission start time or carried information; and performing uplink transmission according to the priorities of the at least two uplink channels.
As claims 1 and 19, none of these references in the record, taken alone or in any reasonable combination, teach “if the first UCI type and the second UCI type are not of the same priority, the first PUCCH includes a HARQ-ACK or SR to be transmitted on multiple slots, the second PUCCH includes a CSI report to be transmitted on a single slot, the single slot overlaps one of the multiple slots, and a timeline criterion is satisfied:
encode, for transmission, in the overlapping slots, the PUCCH that includes the UCI type of highest priority; and 

wherein the timeline criterion is based on:
a first time difference between an end time of a physical downlink shared channel (PDSCH) and a start time of one of the first and second PUCCHs, and a second time difference between an end time of a physical downlink control channel (PDCCH) and the start time of the one of the first and second PUCCHs” in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior arts of record.
As claim 15, none of these references in the record, taken alone or in any reasonable combination, teach “if transmissions of the first PUCCH and the second PUCCH would overlap in a number of slots, the first UCI type and the second UCI type are not of the same priority in the overlapping slots, the first PUCCH includes a HARQ-ACK or SR to be transmitted on a single slot, the single slot overlaps one of the multiple slots, and a timeline criterion is satisfied:
decode the PUCCH that includes the UCI type of highest priority; and
refrain from decoding of the UCI type of lowest priority, and without postponement of the decodings;
wherein the timeline criterion is based on:
a first time difference between an end time of a physical downlink shared channel (PDSCHI and a start time of one of the first and second PUCCHs, and a second time difference between an end time of a physical downlink control channel (PDCCH) and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414